 

Exhibit 10.1

 [ex10-1_002.jpg]



 

March 29, 2020

 

Mr. Scott L. Mathis

Gaucho Group Holdings, Inc.

135 Fifth Ave., 10th Floor

New York, NY 10010

 

Re: Employee Retention Bonus Agreement

 

Dear Scott:

 

As I hope you know, Gaucho Group Holdings, Inc. (“GGH” or the “Company”) greatly
values the efforts you have made in the past on behalf of the Company. We
consider your continued service and dedication to GGH essential to our future,
and to incentivize you further to remain employed with GGH and to continue doing
the great job you have been doing, we are pleased to offer you a “Retention
Bonus.”

 

In recognition of your continued service with GGH from the date of this letter
and for an additional three (3) years thereafter (referred to as the “Retention
Period”), we are offering you a Retention Bonus as described in more detail
below and in the accompanying Schedule A. As you know, GGH’s liquid (cash)
assets are deployed for building and developing corporate assets, so we are
offering you the opportunity to obtain ownership of one of the lots owned by the
Company at Algodon Wine Estates (“AWE”) in San Rafael, Mendoza, Argentina.

 

The specific lot which you will have the opportunity to acquire (your “AWE Lot”)
was previously designated, and as you know you have been building a house on
that property with your personal funds.

 

You will be eligible to receive this Retention Bonus if all of the following
eligibility criteria are satisfied:

 

  ● Your performance has been satisfactory, as determined in the sole discretion
of the Company’s Board of Directors, from the date of this letter through the
end of the Retention Period; and         ● You are actively employed by GGH on
the last day of the Retention Period.

 

Notwithstanding the foregoing, you will be eligible to receive a pro-rata
portion of the Retention Bonus if your employment by GGH is terminated prior to
the last day of the Retention Period. This is explained in Schedule A.

Upon establishing ownership of your AWE Lot at the time the property is deeded
to you, the value of that lot (less any amount paid to acquire the lot, as
explained in Schedule A) would be treated as taxable U.S. compensation, and you
will be responsible for all federal and state income tax owed on that
compensation. A Form W-2 or 1099 would be issued for the year in which your AWE
Lot is deeded to you.

 

This letter agreement is intended to comply with, or be exempt from, Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) and shall
be construed and administered in accordance with Section 409A.

 



GAUCHO GROUP HOLDINGS, INC. GROUP (OTCQB:VINO)

135 FIFTH AVENUE, FLOOR 10, NEW YORK, NY 10010

(toll free) 866.960.7700 (main) 212.739.7700 (fax) 212.655.0140 |
www.gauchobuenosaires.com



 

 

 

 



This letter agreement and Schedule A attached hereto contain all of the
understandings and representations between GGH and you relating to the Retention
Bonus and supersedes all prior and contemporaneous understandings, discussions,
agreements, representations, and warranties, both written and oral, with respect
to the Retention Bonus. This letter agreement may not be amended or modified
unless in writing signed by both you and an authorized representative of the
Company’s Board of Directors.

 

This letter agreement and all related documents, including Schedule A, and all
matters arising out of or relating to this letter agreement, whether sounding in
contract, tort, or statute are governed by, and construed in accordance with,
the law of the State of New York, without giving effect to the conflict of laws
provisions thereof to the extent such principles or rules would require or
permit the application of the laws of any jurisdiction other than those of the
State of New York.

 

Please sign and date this letter agreement and return the signed copy to the
Company’s Chief Financial Officer within fifteen (15) days of the date of this
letter.

 

We very much look forward to your continued employment with GGH.

 

  Very truly yours,       GAUCHO GROUP HOLDINGS, INC.       By: /s/Steven Moel  
  Steven Moel, Director, on behalf of the Board of Directors

 

AGREED TO AND ACCEPTED:       /s/Scott L. Mathis   SCOTT L. MATHIS  

 

 

 

 

SCHEDULE A

 

Employee Name: Scott Mathis   (the “Employee”)         Retention Bonus Grant
Date: March 29, 2020   (the “Grant Date”)        

Algodon Wine Estates

Lot Number:

D11   (the “AWE Lot”)         AWE Lot Fair Market Value: U.S. $ 115,000 1 (the
“Purchase Price”)

 

Vesting Schedule: On the third anniversary of the Grant Date, which is the end
of the Retention Period, Employee shall be fully vested in the AWE Lot.       If
employment with Algodon should terminate prior to the end of the Retention
Period for any reason, Employee will have the right to the following: (a) if
employment ends on or after the first anniversary of the Grant Date, Employee
can purchase the AWE Lot for 67% of the Purchase Price; and (b) if employment
ends on or after the second anniversary of the Grant Date, Employee can purchase
the AWE Lot for 33% of the Purchase Price.       Employee shall have the right
to accept his or her vested interest for 100%, 67% or 33% of the AWE Lot for a
period of sixty (60) days after the interest in the AWE Lot vests (the “Vesting
Date”). Employee can decline to accept the benefit provided hereby for any
reason.     Deeding requirement: Before ownership of the AWE Lot can be
transferred to Employee, the Company must be legally permitted to issue a deed
for the property. In the event a deed for the AWE Lot is not issuable as of the
Vesting Date, Employee’s right to ownership shall be delayed without penalty or
additional cost until such time as the AWE Lot may be legally deeded.       In
the unlikely event that the Company cannot for any reason deliver a deed for the
AWE Lot within 24 months after the Vesting Date (e.g., project abandonment,
governmental limitations, Act of God), the Company shall provide to Employee a
different lot located at AWE that is substantially equivalent in value and
which, to the extent practicable, has qualities and attributes (such as location
and view) which are similar to those of the AWE Lot.       In light of the
foregoing limitations, conditions and potential delays, and to the extent
legally permissible, Employee’s acceptance of the benefit provided hereunder
shall not be deemed to constitute or generate taxable compensation until such
time that the AWE Lot (or a mutually agreed upon replacement) is deeded to
Employee.     Closing Fees: The usual and customary closing fees associated with
the sale of a lot at AWE shall be allocated between the Company and Employee in
the same manner as that used in arms’ length transactions with unaffiliated lot
purchasers.



 



 

1 Fair Market Value is determined as of Grant Date

 

 

 

 

Property Expenses and

Real Estate Taxes:

All fees and expenses, including maintenance fees generally charged to owners of
lots at AWE, and any local real estate taxes, shall remain the responsibility of
the Company until the date that the deed for the AWE Lot is transferred to
Employee.       After transfer of the Deed, Employee shall be responsible for
payment of (a) all maintenance fees charged by AWE, subject to the following
paragraph, and (b) all property taxes assessed by the local municipalities or
other Argentine tax authorities.       Notwithstanding the foregoing, for a
period of seven (7) years following transfer of the deed, maintenance fees
assessed by AWE shall be capped at US $100 per month. At the end of the seven
year period, the amount of maintenance fees shall be calculated in accordance
with the Company’s standard policies and practices used to calculate the fees
charged to arms’ length lot purchasers, subject to a lifetime maximum of $250
per month.       The $250/month limitation is based on the fact that the Company
recognizes that 100% of the construction cost of the house located on the AWE
Lot and all of its landscaping has been paid for to date entirely by Employee
for the benefit of AWE marketing efforts, and that the house being built on the
AWE Lot has been used as a model home for the benefit of AWE and will continue
to be used as a model home for AWE. This has allowed AWE to show the home to
other prospective buyers, show the quality of the construction, induce others to
purchase, and help others visualize the “Algodon Lifestyle” and its potential.



 

 

 

